                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CHARLES EDWARD LUCKETT,                           Case No.18-cv-07670-JSC
                                                        Plaintiff,                           ORDER TO SHOW CAUSE;
                                   8
                                                                                             GRANTING LEAVE TO
                                                   v.                                        PROCEED IN FORMA
                                   9
                                                                                             PAUPERIS; DENYING MOTION
                                  10       ROBERT NEUSCHMID,                                 FOR APPOINTMENT OF
                                                                                             COUNSEL
                                                        Defendant.
                                  11
                                                                                             Re: Dkt. Nos. 2, 3
                                  12
Northern District of California




                                                                                INTRODUCTION
 United States District Court




                                  13
                                               Petitioner, a prisoner of the State of California proceeding pro se, filed a petition for a writ
                                  14
                                       of habeas corpus under 28 U.S.C. § 2254 challenging his sentence.1 Because the petition states
                                  15
                                       cognizable grounds for federal habeas relief, a response from Respondent is warranted.
                                  16
                                                                                 BACKGROUND
                                  17
                                               In 2015, a jury in Alameda County Superior Court found Petitioner guilty of murder with
                                  18
                                       the special circumstance of committing the murder during a robbery. The jury also found that
                                  19
                                       Petitioner used a gun. The trial court sentenced him to a term of life in prison without the
                                  20
                                       possibility of parole plus five years in state prison. On appeal, the California Court of Appeal
                                  21
                                       affirmed, and the California Supreme Court denied review. Petitioner then filed the instant federal
                                  22
                                       petition.
                                  23
                                                                                   DISCUSSION
                                  24
                                       I.      Standard of Review
                                  25
                                               This Court may entertain a petition for a writ of habeas corpus “in behalf of a person in
                                  26
                                  27
                                       1
                                  28    Petitioner has consented to the jurisdiction of a United States Magistrate Judge pursuant to 28
                                       U.S.C. § 636(c). (ECF No. 5.)
                                   1   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                   2   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). It

                                   3   shall “award the writ or issue an order directing the respondent to show cause why the writ should

                                   4   not be granted, unless it appears from the application that the applicant or person detained is not

                                   5   entitled thereto.” Id. § 2243.

                                   6   II.       Legal Claims

                                   7             Petitioner claims: (1) the prosecution presented false evidence; (2) the prosecution

                                   8   withheld exculpatory evidence; (3) the trial court admitted unreliable D.N.A. evidence over the

                                   9   defense motion to exclude it;2 (4) the trial court excluded exculpatory evidence concerning

                                  10   Petitioner’s brother; and (5) the police destroyed evidence after Petitioner requested that it be

                                  11   tested for D.N.A. evidence. These claims, when liberally construed, present cognizable grounds

                                  12   for federal habeas relief and warrant a response.
Northern District of California
 United States District Court




                                  13                                               CONCLUSION

                                  14             For the foregoing reasons and for good cause shown,

                                  15             1. The Clerk shall serve a Magistrate Judge jurisdiction consent form, a copy of this

                                  16   Order, and the petition, and all attachments thereto, on Respondent and Respondent’s attorney, the

                                  17   Attorney General of the State of California. The Clerk also shall serve a copy of this Order on

                                  18   Petitioner.

                                  19             2. Respondent shall complete and file the Magistrate Judge jurisdiction consent form in

                                  20   accordance with the deadline provided on the form.

                                  21             3. Respondent shall also file with the Court and serve on Petitioner, within ninety-one (91)

                                  22   days of the date this Order is issued, an answer conforming in all respects to Rule 5 of the Rules

                                  23   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                  24   Respondent shall file with the answer and serve on Petitioner a copy of all portions of the state

                                  25   trial record that have been transcribed previously and that are relevant to a determination of the

                                  26   issues presented by the petition. If Petitioner wishes to respond to the answer, he shall do so by

                                  27

                                  28   2
                                           This claim is presented in two claims (numbered 3 and 4) in the petition. (ECF No. 1 at 7.)
                                                                                         2
                                   1   filing a traverse (a reply) with the Court and serving it on Respondent within twenty-eight (28)

                                   2   days of the date the answer is filed.

                                   3           4. Respondent may, within ninety-one (91) days of the date this Order is issued, file a

                                   4   motion to dismiss on procedural grounds in lieu of an answer, as set forth in the Advisory

                                   5   Committee Notes to Rule 4 of the Rules Governing Section 2254 Cases. If Respondent files such

                                   6   a motion, Petitioner shall file with the Court and serve on Respondent an opposition or statement

                                   7   of non-opposition within twenty-eight (28) days of the date the motion is filed, and Respondent

                                   8   shall file with the Court and serve on Petitioner a reply within fourteen (14) days of the date any

                                   9   opposition is filed.

                                  10           5. It is Petitioner’s responsibility to prosecute this case. Petitioner must keep the Court

                                  11   informed of any change of address by filing a separate paper captioned “Notice of Change of

                                  12   Address.” He must comply with the Court’s orders in a timely fashion. Failure to do so may
Northern District of California
 United States District Court




                                  13   result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of Civil

                                  14   Procedure 41(b).

                                  15           6. Petitioner’s application for leave to proceed in forma pauperis is GRANTED due to

                                  16   Petitioner’s lack of funds.

                                  17           7. Petitioner’s motion for appointment of counsel is DENIED. The Sixth Amendment's

                                  18   right to counsel does not apply in habeas corpus actions. Knaubert v. Goldsmith, 791 F.2d 722,

                                  19   728 (9th Cir. 1986). However, 18 U.S.C. § 3006A(a)(2)(B) authorizes a district court to appoint

                                  20   counsel to represent a habeas petitioner whenever the court determines that the interests of justice

                                  21   so require and such person is financially unable to obtain representation. Petitioner has presented

                                  22   his petition adequately, and the interests of justice do not require appointment of counsel at this

                                  23   stage of the case. If the circumstances of the case materially change, the Court will reconsider this

                                  24   decision on its own accord; Petitioner need not and should not file further requests for

                                  25   appointment of counsel.

                                  26           IT IS SO ORDERED.

                                  27   Dated: January 31, 2019

                                  28
                                                                                          3
                                           JACQUELINE SCOTT CORLEY
                                   1       United States Magistrate Judge
                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       4
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        CHARLES EDWARD LUCKETT,
                                   7                                                          Case No. 18-cv-07670-JSC
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        ROBERT NEUSCHMID,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on January 31, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Charles Edward Luckett ID: AX3774
                                       California State Prison Solano C-16-115
                                  20   P.O. Box 4000
                                       Vacaville, CA 95696
                                  21

                                  22

                                  23   Dated: January 31, 2019

                                  24
                                                                                          Susan Y. Soong
                                  25                                                      Clerk, United States District Court
                                  26
                                                                                          By:________________________
                                  27                                                      Ada Means, Deputy Clerk to the
                                  28                                                      Honorable JACQUELINE SCOTT CORLEY

                                                                                          5
